Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “offloading equipment” (claim 1) must be shown or the feature(s) canceled from the claim(s). The specification mentions offloading equipment but no reference character or figure has been provided. Nor is there a feature in the figures that would be obvious for transferring material off the barge to another vessel. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The limitation “and feature” is inclusive of anything that could be considered relevant to the art of barge-marine fuel operations. This claim is an omnibus type claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,566,712) in view of Black (US 2,894,650) and Van Tassel (US 8,375,876).
White discloses a specially configured roll-on/roll-off railcar barge for marine fuel operations, comprising: 
a hull (C2/L6: “With such frame supports tanks can be stacked one on top of the other and they can be conveniently emplaced on rail cars, barges, trucks and in ships.”); 
offloading equipment 308, 409 configured for transferring marine fuel to a vessel 303; 
transshipment equipment attached to a hull, including 
a conduit 308, 409 to offloading equipment; and 
a conduit connected to either-
pumping 305/411, 
metering 305, or 
control equipment 306; and 
a connection between a railcars and a header.
White does not explicitly disclose placing tank-supported rail cars on barges having hulls. Nor does White disclose attachments that secure railcars to a hull or a header.
Black discloses rail cars 11 having wheels 26, 27 which navigate rails 45, 144, 144a. Black further discloses 
a hull 5; 
one or more attachments (C9/L63: “Any suitable means may be provided for chaining or locking the trailer bodies to the rails and they can be locked in position by applying pressure against their tops or their sides by means of suitable clamping mechanisms of the type disclosed in Figures 21 to 23 of the drawings.”) for securing one or more railcars to a hull for transit; 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of White to include attachments that secure railcars to a hull or a header, as taught by Black, thereby affording rail car loading on barges thereby reducing loading and unloading times.
Van Tassel discloses transshipment equipment attached to a hull, including 
offloading equipment (“hose or so called articulated hard arm” of manifold 21, 22) configured for transferring marine fuel to a visiting marine vessel; 
transshipment equipment attached to a hull, including 
a header 34 configured for receiving marine fuel from a railcar 10; 
a conduit (C7/L66; C8/L24-42) from a header to offloading equipment.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of White to include a offloading equipment, header and conduit, as taught by Van Tassel, thereby improving the quantity that can be transported as well as the distance of transport itself. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Black and Van Tassel and further in view of Grey (US 4,552,082).
Grey discloses spill containment equipment 204 and features. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of White to include spill containment equipment and features, as taught by Grey, to “collect spilled waste from containers, as well as overflow from staging sumps.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY W ADAMS/Primary Examiner, Art Unit 3652